Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
	With respect to claim 11, applicant argues that Roberts fails to teach “a display mode that is different to each of the terminal for viewing”. This argument is not persuasive.	Roberts of the record discloses that a client program transmitted from a server can be configured to present an overlay that is superimposed onto the media content for allowing users of recipient media devices to associate comments with media content being played. For instance, a user of a recipient media device may select/highlight one of iconic symbols such as one of the avatars 620 by moving a mouse pointer over a particular avatar to cause a pop-up menu to appear. The pop-up menu comprises selective options included, but are not limited to, presenting all comments of a user or a two-way communication log between particular users, changing iconic symbols, or changing format of a communication log. The user may select/highlight one of iconic symbols such as one of comment icons 602/702, 604/704, 606/706, or 608/708 situated on the timeline by moving the mouse pointer over a particular comment icon to cause presenting all comments made by a particular user that corresponds to the particular comment icon or presenting a communication log up to a point on the timeline where the particular comment icon is situated. See FIGs. 6-7, abstract, 0021, 0041, 0045, and 0049-0052. 
	Thus, each of recipient media devices in Roberts’s system can individually controls presenting information associated with the comments via a user’s selection one of iconic symbols, e.g., moving a mouse pointer over a particular avatar or comment icon. In addition, the user can change the type of iconic symbol for comments, for example, from bubbles to stars, an 
	The specification of the present application describes the features of “display mode” in paragraphs 0025-0034 “is at least one of (A) to (J) described below:
[0025] (A) the presence or absence of letter information display;
[0026] (B) a color of the letter information display;
[0027] (C) a transparency of the letter information display;
[0028] (D) a letter size of the letter information display;
[0029] (E) a display change according to preparation or correction history of letter Information;
[0030] (F) a display change according to meaning or attribute of the letter information;
[0031] (G) the presence or absence of display with respect to each of a plurality of letter information items to be displayed overlapping or a display order;
[0032] (H) display execution of the letter information that is not displayed except for when a manipulation using the area selection unit is executed;
[0033] (I) the presence or absence of display with respect to letter information that is selected in accordance with criteria set in advance from the letter information; and
[0034] (J) the presence or absence of advertisement display in the specific area.”

	 It is noted that claim term “display mode” is to be given their broadest reasonable interpretation, as understood by those of ordinary skill in the art and taking into account whatever enlightenment may be had from the applicant’s Specification. 
	The term “display mode” in the Roberts reference associates with presentation approaches such as presenting information associated with a particular user comments; changing format of a communication log for displaying; presenting an overlay comprises a timeline, iconic symbols, a communication log and a pop-up menu that is superimposed onto the media content; and/or presenting a communication log or a pop-up menu when moving a mouse pointer over a particular iconic symbol.  See FIGs. 6-7 and 0049-0052. Therefore, a display mode is different to each of recipient media devices in Roberts’s system because each recipient media device can individually controls presenting information associated with the comments for user at his/her recipient media device to view.
	Accordingly, the claimed “wherein the display mode is different to each of the terminals for viewing including at least a viewing terminal” is met by the teaching of Roberts.
a mouse pointer that is described in the Roberts reference (see 0012 and 0049-0052) in light of the applicant’s specification in paragraphs 0062-0063. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 11-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 20110112665 A1)
	Regarding claim 11, Roberts teaches a server system (see FIGs. 1 and 5), comprising: 
	a content distribution unit (within 130 and/or 135) that distributes a video content and/or an image content for live broadcast or play to each terminal for viewing (server 130 and/or recipient media device 135 distributes media content to one or more user terminals for viewing – see FIGs. 1 and 5; 0020-0022, and 0040); and 
	a user posting information distribution unit (within 130 and/or 135) that receives user posting information added at a desired display timing of the content by any one of each of the terminals for viewing from the terminal (e.g., receiving user-generated comment/commentary inserted at a particular time point of the media program by server 130 and/or recipient media device 135), and distributes the user posting information to each of the terminals for viewing such that in each of the terminals for viewing including the terminal, the user posting information is superimposed on a display screen of the content at the display timing, in any one of a single 
	wherein the server system further comprises a program distribution unit (within 130, 510) that distributes a program for performing controlling a display mode of the user posting information inside and outside a specific area that is selected (a client program is transmitted by the server for controlling of presentation information associated with comments, via a communication log or a pop-up menu, adjacent to a particular iconic symbol that is selected by a user at a recipient media device – see FIGs. 6-7, abstract, 0021, 0041, 0045, and 0049-0052),
	wherein the display mode is different to each of the terminals for viewing including at least a viewing terminal (each recipient media device can individually controls presenting information such as presenting information related to comments; changing format of a communication log for displaying; presenting an overlay comprises iconic symbols, a communication log and a pop-up menu that is superimposed onto the media content; and/or presenting a communication log or a pop-up menu when moving a mouse pointer over a particular iconic symbol for user at his/her recipient media device to view. See 0049-0052), and 
	wherein the specific area of the screen displaying the content is selected by using an area selection unit provided in the viewing terminal that is any one of each of the terminals for viewing, during a period in which the selection is effective, in the viewing terminal (one of the iconic symbols, e.g., avatars and comment icons superimposed onto the media content, is selected by the user using a mouse pointer for viewing comments/commentaries associated with a particular point on the timeline or the entire timeline – see FIGs. 1 and 5-7; abstract, 0021,0041-0043, 0045-0047, 0049-0052).



	Regarding claim 13, Roberts teaches an application program distribution server (see FIGs. 1 and 5), comprising: 
	a distribution unit (within server 130, 510) that downloads and distributes an application program to be operated in each terminal to each of the terminals for viewing, for viewing a video content and/or an image content for live broadcast or play (viewing media content at each of recipient media devices via a GUI generated by a client program obtained from server 130/510 – see FIGs. 1 and 5-7, 0021, and 0042),
 	wherein the application program is configured to perform each control such that each of the terminals for viewing that is being operated by downloading and receiving the application program receives the content that is distributed by a content distribution server and displays the 
 	Regarding claim 14, Roberts teaches a viewing terminal (user terminal, e.g., 106/502-506, 108, 116, 508a-c, 512, and/or 514 – see FIGs. 1-5) for viewing a video content and/or an image content for live broadcast or play, the terminal comprising: 
 	a content receiving unit that receives the content that is distributed by a content distribution server and displays the content on a display screen (receiving and displaying media content on a display screen at a recipient media device – see FIGs. 1 and 5; 0020-0022, and 0040);
 	a user posting information receiving unit that receives user posting information added at a desired display timing of the content by any one of terminals viewing the content from a user 
	an area selection unit that performs control such that a manipulation for selecting a specific area of the screen displaying the content is enabled, and a display mode of the user posting information inside and outside the selected specific area in the viewing terminal is different (each recipient media device individually controls presenting information associated with the comments, wherein presenting information associated with the comments via a communication log or a pop-up menu adjacent to a particular iconic symbol that is selected by a user using a mouse pointer for viewing at his/her recipient media device. See FIGs. 6-7, abstract, 0021, 0041, 0045, and 0049-0052).
	Regarding claim 15, see rejection of claim 14.
	Regarding claim 16, see rejection of claim 12. 
 	Regarding claim 17, Roberts teaches that wherein the area selection unit has a mouse pointer (see 0049-0052).
	Regarding claim 18, see rejection of claim 15. 
 	Regarding claim 19, Roberts teaches a distribution method, comprising: 
	a content distributing step of allowing a content distribution unit provided in any one of a single server or a plurality of servers provided in a server system to distribute a video content and/or an image content for live broadcast or play to each terminal for viewing (server 130 and/or media device 135 distributes media content to each of recipient media devices for viewing – see FIGs. 1 and 5; 0020-0022, and 0040); and 

	wherein the distribution method further comprises a program distributing step of allowing a program distribution unit provided in any one of each of the servers to distribute a program for performing control of the display screen such that a display mode of the user posting information inside and outside a specific area that is selected is different to a part or all of each of the terminals for viewing including at least a viewing terminal, after when the specific area of the screen displaying the content is selected by using an area selection unit provided in the viewing terminal that is any one of each of the terminals for viewing, during a period in which the selection is effective, in the viewing terminal, before the content distributing step and the user posting information distributing step are executed (a client program is initially transmitted by the server to one or more recipient media devices for individually controlling of presenting information associated with the comments, wherein presenting information associated with the comment at a particular point on the timeline or the entire timeline via a communication log or a pop-up menu adjacent to a particular iconic symbol that is selected by a user using a mouse pointer for viewing at his/her recipient media device. See FIGs. 1 and 5-7; abstract, 0014, 0021, 0041-0043, 0045-0047, 0049-0052).

	Regarding claim 21, see rejection of claim 17.
	Regarding claim 22, see rejection of claims 12 and 16.
	Regarding claim 23, see rejection of claim 17.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NGOC K VU/Primary Examiner, Art Unit 2421